

	

		II

		109th CONGRESS

		2d Session

		S. 2198

		IN THE SENATE OF THE UNITED STATES

		

			January 26, 2006

			Mr. Domenici (for

			 himself, Mr. Bingaman,

			 Mr. Alexander, Ms. Mikulski, Mr.

			 Lugar, Mr. Dodd,

			 Mr. Obama, Mr.

			 Warner, Mr. Lieberman,

			 Mr. Bond, Mrs.

			 Murray, Mr. Burns,

			 Mr. Bayh, Mr.

			 Craig, Ms. Cantwell,

			 Mrs. Hutchison, Mr. Menendez, Mr.

			 DeWine, Mr. Kohl,

			 Mr. Thomas, Mr.

			 Kerry, Mr. Smith,

			 Mr. Nelson of Florida,

			 Mr. Voinovich, Mr. Leahy, Mr.

			 Allen, Mr. Akaka,

			 Mr. Talent, Mr.

			 Chambliss, Mr. Cornyn,

			 Mr. Dayton, Mr.

			 Coleman, Mr. Salazar,

			 Mr. Martinez, Mr. Inouye, Mr.

			 Stevens, Mr. Biden,

			 Mr. Cochran, Mr. Hagel, Ms.

			 Murkowski, Mr. Pryor,

			 Mr. Enzi, Ms.

			 Collins, Mr. Vitter, and

			 Ms. Landrieu) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To ensure the United States successfully competes in the

		  21st century global economy.

	

	

		1.Short title

			(a)Short

			 titleThis Act may be cited as the Protecting America's Competitive Edge Through Education

			 and Research Act of 2006 or the PACE-Education Act.

			(b)Table of

			 contentsThe table of

			 contents for this Act is as follows:

				

					Sec. 1. Short title.

					TITLE I—10,000 teachers, 10,000,000 minds K–12 mathematics and

				science education

					Subtitle A—Education

					Sec. 111. Definitions.

					Chapter 1—Math and Science Teachers

					Sec. 121. Baccalaureate degrees in mathematics and science with

				teacher certification.

					Sec. 122. Master's degrees in mathematics and science education

				for teachers.

					Chapter 2—National Science Foundation Scholarships and

				Fellowships

					SUBCHAPTER A—National science foundation scholarships for

				mathematics and science teachers

					Sec. 131. Purpose.

					Sec. 132. Recruiting and training new mathematics and science

				teachers.

					SUBCHAPTER B—National science foundation fellowships for

				mathematics and science teachers

					Sec. 141. National Science Foundation fellowships for

				mathematics and science teachers.

					Chapter 3—Advanced Placement and International Baccalaureate

				Programs

					Sec. 151. Advanced Placement and International Baccalaureate

				Programs.

					Chapter 4—National Clearinghouse on Mathematics and Science

				Teaching Materials

					Sec. 161. National clearinghouse on mathematics and science

				teaching materials.

					Chapter 5—Future American-Scientist Scholarships

					Sec. 171. Future American-Scientist Scholarships.

					Chapter 6—Graduate Research Fellowships

					Sec. 181. Graduate Research Fellowships in scientific areas of

				national need.

					Subtitle B—National science foundation early-career research

				grants

					Sec. 191. National Science Foundation early-career research

				grants.

					TITLE II—Sowing the seeds through science and engineering

				research

					Subtitle A—Office of Science and Technology Policy

				Matters

					Sec. 211. Coordination of science, mathematics, and engineering

				education programs.

					Sec. 212. National Coordination Office for Advanced Research

				Instrumentation and Facilities.

					Sec. 213. High-risk, high-payoff research.

					Sec. 214. President's Innovation Award.

					Subtitle B—National Aeronautics and Space Administration

				Matters

					Sec. 221. National Aeronautics and Space Administration

				early-career research grants.

					Sec. 222. Authorization of appropriations for the National

				Aeronautics and Space Administration for basic sciences.

					Subtitle C—Communications Matters

					Sec. 231. Sense of Senate on policies to accelerate deployment

				of access to broadband Internet.

					Subtitle D—Science Parks

					Sec. 241. Development of science parks.

					Subtitle E—Authorization of appropriations for the National

				science foundation for research and related activities

					Sec. 251. Authorization of appropriations for the National

				Science Foundation for research and related activities.

					TITLE III—Ensuring the best and brightest remain in the United

				States

					Subtitle A—Visas for doctorate students in mathematics,

				engineering, technology, or the physical sciences

					Sec. 311. Findings.

					Sec. 312. Sense of the Senate.

					Sec. 313. Visas for doctorate students in mathematics,

				engineering, technology, or the physical sciences.

					Sec. 314. Aliens not subject to numerical limitations on

				employment-based immigrants.

					Subtitle B—Patent Reform

					Sec. 321. Patent reform.

					TITLE IV—Reforming deemed exports

					Sec. 401. Sense of Senate on exemption of certain uses of

				technology from treatment as exports.

					TITLE V—Strengthening basic research at the Department of

				Defense

					Sec. 501. Department of Defense early-career research

				grants.

					Sec. 502. Authorization of appropriations for the Department of

				Defense for basic research.

				

			I10,000 teachers,

			 10,000,000 minds K–12 mathematics and science education

			AEducation

				111.DefinitionsUnless otherwise specified in this subtitle,

			 the terms used in this subtitle have the meanings given the terms in section

			 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C.

			 7801).

				1MATH AND SCIENCE

			 TEACHERS

					121.Baccalaureate

			 degrees in mathematics and science with teacher certification

						(a)Grants

			 authorizedFrom the amounts authorized under subsection (g), the

			 Secretary shall award grants to eligible recipients to enable the eligible

			 recipients to provide integrated courses of study in mathematics, science, or

			 engineering and teacher education, that lead to a baccalaureate degree in

			 mathematics, science, or engineering with concurrent teacher

			 certification.

						(b)Definition of

			 eligible recipientIn this section, the term eligible

			 recipient means any department of mathematics, science, or engineering

			 of an institution of higher education.

						(c)Award and

			 duration

							(1)AwardThe

			 Secretary shall award a grant under this section to each eligible recipient

			 that collaborates with a teacher preparation program at an institution of

			 higher education to develop undergraduate degrees in mathematics, science, or

			 engineering with pedagogy education and teacher certification.

							(2)DurationThe

			 Secretary shall award a grant under this section to each eligible recipient in

			 an amount that is not more than $1,000,000 per year for a period of 5

			 years.

							(d)Matching

			 requirementEach eligible recipient receiving a grant under this

			 section shall provide, from non-Federal sources (provided in cash or in kind),

			 to carry out the activities supported by the grant, an amount that is not less

			 than 25 percent of the amount of the grant for the first year of the grant, not

			 less than 35 percent of the amount of the grant for the second year of the

			 grant, and not less than 50 percent of the amount of the grant for each

			 succeeding fiscal year of the grant.

						(e)Application

							(1)In

			 generalEach eligible recipient desiring a grant under this

			 section shall submit an application to the Secretary at such time, in such

			 manner, and accompanied by such information as the Secretary may

			 require.

							(2)ContentsEach

			 application submitted pursuant to paragraph (1) shall include—

								(A)a description of

			 how the eligible recipient will use grant funds to develop and administer

			 undergraduate degrees in mathematics, science, or engineering with pedagogy

			 education and teacher certification, including a description of proposed

			 high-quality research and laboratory experiences that will be available to

			 students;

								(B)a description of

			 how the mathematics, science, or engineering departments will coordinate with a

			 teacher preparation program to carry out the activities authorized under this

			 section;

								(C)a resource

			 assessment that describes the resources available to the eligible recipient,

			 the intended use of the grant funds, and the commitment of the resources of the

			 eligible recipient to the activities assisted under this section, including

			 financial support, faculty participation, time commitments, and continuation of

			 the activities assisted under the grant when the grant period ends;

								(D)an evaluation

			 plan, including measurable objectives and benchmarks for—

									(i)improving student

			 retention;

									(ii)increasing the

			 percentage of highly qualified mathematics and science teachers; and

									(iii)improving

			 kindergarten through grade 12 student academic performance in mathematics and

			 science;

									(E)a description of

			 the activities the eligible recipient will conduct to ensure graduates of the

			 program keep informed of the latest developments in the respective

			 fields;

								(F)a description of

			 how the eligible recipient will work with local educational agencies in the

			 area in which the eligible recipient is located and, to the extent practicable,

			 with local educational agencies where graduates of the program authorized under

			 this section are employed, to ensure that the activities required under

			 subsection (f)(3) are carried out; and

								(G)a description of

			 efforts to encourage applications to the program from underrepresented groups,

			 including women and minority groups.

								(f)Authorized

			 activitiesAn eligible recipient shall use the funds received

			 under this section—

							(1)to develop and

			 administer teacher education and certification programs with in-depth content

			 education and subject-specific education in pedagogy, leading to baccalaureate

			 degrees in mathematics, science, or engineering with concurrent teacher

			 certification;

							(2)to offer

			 high-quality research experiences and training in the use of educational

			 technology; and

							(3)to work with

			 local educational agencies in the area in which the eligible recipient is

			 located and, to the extent practicable, with local educational agencies where

			 graduates of the program authorized under this section are employed, to support

			 the new teachers during the initial years of teaching, which may

			 include—

								(A)promoting

			 effective teaching skills;

								(B)development of

			 skills in educational interventions based on scientifically-based

			 research;

								(C)providing

			 opportunities for high-quality teacher mentoring;

								(D)providing

			 opportunities for regular professional development;

								(E)interdisciplinary

			 collaboration among exemplary teachers, faculty, researchers, and other staff

			 who prepare new teachers; and

								(F)allowing time for

			 joint lesson planning and other constructive collaborative activities.

								(g)Authorization

			 of appropriationsThere are authorized to be appropriated to

			 carry out this section—

							(1)$30,000,000 for

			 fiscal year 2007;

							(2)$90,000,000 for

			 fiscal year 2008;

							(3)$190,000,000 for

			 fiscal year 2009;

							(4)$290,000,000 for

			 fiscal year 2010;

							(5)$390,000,000 for

			 fiscal year 2011;

							(6)$500,000,000 for

			 fiscal year 2012; and

							(7)$500,000,000 for

			 fiscal year 2013.

							122.Master's

			 degrees in mathematics and science education for teachers

						(a)PurposesThe

			 purpose of this section is provide competitive institutional grants for

			 eligible recipients to develop part-time, 3-year master’s degree programs in

			 mathematics and science education for teachers in order to enhance the content

			 knowledge and pedagogical skills of teachers.

						(b)Definition of

			 eligible recipientIn this section, the term eligible

			 recipient means a mathematics, science, or engineering department of an

			 institution of higher education.

						(c)Grants

			 authorized

							(1)Grants to

			 eligible recipientsFrom the amounts authorized under subsection

			 (i), the Secretary is authorized to award grants of not more than $1,000,000,

			 on a competitive basis, to eligible recipients to enable the eligible

			 recipients to carry out the authorized activities described in subsection

			 (f).

							(2)QualificationIn

			 order to qualify for a grant under this section, an eligible recipient shall

			 collaborate with a teacher preparation program of an institution of higher

			 education.

							(d)ApplicationTo

			 be eligible to receive a grant under this section, an eligible recipient shall

			 submit an application to the Secretary that—

							(1)meets the

			 requirements of this section;

							(2)includes a

			 description of how the eligible recipient intends to use the grant funds

			 provided under this section;

							(3)contains such

			 information and assurances as the Secretary may require;

							(4)describes how the

			 eligible recipient will prepare teachers to become more effective mathematics

			 or science teachers;

							(5)describes how the

			 eligible recipient will coordinate with a teacher preparation program, and how

			 the activities of the eligible recipient will be consistent with State, local,

			 and other education reform activities that promote student achievement;

							(6)describes the

			 resources available to the eligible recipient, the intended use of the grant

			 funds, and the commitment of resources of the eligible recipient to the

			 activities assisted under this section, including financial support, faculty

			 participation, time commitments, and continuation of the activities when the

			 grant period ends;

							(7)provides an

			 evaluation plan pursuant to subsection (g);

							(8)describes how the

			 eligible recipient will align the proposed master’s degree program with

			 challenging student academic achievement standards, and challenging academic

			 content standards, established by the State in which the eligible recipient is

			 located;

							(9)describes the

			 activities the eligible recipient will undertake to ensure that local

			 educational agencies in the geographic areas served by the eligible recipient

			 are provided information about the activities carried out with grant funds

			 under this section; and

							(10)describes how

			 the eligible recipient will encourage applications to the program from

			 underrepresented groups, including women and minority groups.

							(e)PriorityThe

			 Secretary may give priority consideration to applications that demonstrate that

			 the eligible recipient shall—

							(1)consult with

			 local educational agencies in developing and administering master’s degree

			 programs;

							(2)use online

			 technology to allow for flexibility in the pace at which candidates complete

			 the master's degree programs; and

							(3)develop

			 innovative efforts aimed at reducing the shortage of master’s degree level

			 mathematics or science teachers in low-income urban or rural areas.

							(f)Authorized

			 activitiesAn eligible recipient shall use the grant funds

			 received under this section to develop part-time, 3-year master’s degree

			 programs in mathematics and science education for teachers, conducted over 3

			 full-time summer sessions, and alternate weekends during the academic year, as

			 appropriate, which shall include—

							(1)developing

			 courses that—

								(A)are based on

			 rigorous mathematics and science content and aligned with challenging State

			 academic content standards;

								(B)promote effective

			 teaching skills; and

								(C)promote

			 understanding of effective instructional strategies for students with special

			 needs, including students with disabilities, students who are limited English

			 proficient, and students who are gifted and talented;

								(2)hiring and

			 training professional staff to administer the program;

							(3)purchasing

			 equipment for computer and teaching aids;

							(4)providing

			 educational instruction for not fewer than 20 teachers per year;

							(5)providing

			 stipends to help support the participants in the form of tuition reimbursement

			 and travel expenses; and

							(6)creating

			 opportunities for clinical experience and training for teachers through

			 participation with professionals in business, research, and work environments

			 relating to mathematics, science, or engineering, including opportunities for

			 using laboratory equipment.

							(g)Annual

			 evaluationEach eligible recipient shall establish and include in

			 the application submitted pursuant to section (d) an evaluation plan that

			 includes strong performance objectives. The plan shall include objectives and

			 measures for increasing—

							(1)the percentage of

			 master’s degree level mathematics or science teachers hired by the State in

			 which the eligible recipient is located;

							(2)teacher

			 retention;

							(3)the percentage of

			 master’s degree level mathematics or science teachers serving in high-need

			 schools;

							(4)the percentage of

			 master’s degree level mathematics or science teachers among underrepresented

			 groups; and

							(5)the competencies

			 of program graduates in their respective fields of mathematics or

			 science.

							(h)Graduate

			 fellowshipsAn individual who has received a master’s degree in

			 mathematics or science education under a program developed pursuant to this

			 section and who meets the requirements of section 141(b)(2) shall be eligible

			 for a fellowship authorized under such section 141(b)(2).

						(i)Authorization

			 of appropriationsThere are authorized to be appropriated to

			 carry out this section—

							(1)$200,000,000 for

			 fiscal year 2007;

							(2)$500,000,000 for

			 fiscal year 2008;

							(3)$500,000,000 for

			 fiscal year 2009;

							(4)$500,000,000 for

			 fiscal year 2010;

							(5)$500,000,000 for

			 fiscal year 2011;

							(6)$500,000,000 for

			 fiscal year 2012; and

							(7)$500,000,000 for

			 fiscal year 2013.

							2NATIONAL SCIENCE

			 FOUNDATION SCHOLARSHIPS AND FELLOWSHIPS 

					ANational science

			 foundation scholarships for mathematics and science teachers

						131.PurposeThe purpose of this subchapter is to

			 annually recruit and train 10,000 new mathematics and science teachers by

			 providing scholarships for undergraduate courses of study leading to

			 baccalaureate degrees in mathematics, science, or engineering, with concurrent

			 teacher certification.

						132.Recruiting and

			 training new mathematics and science teachers

							(a)Grants

			 authorizedFrom the amounts authorized under subsection (g), the

			 Director of the National Science Foundation (referred to in this section as the

			 Director) shall award merit-based undergraduate scholarships to

			 eligible students to assist the eligible students in paying their college

			 education expenses, which shall include tuition, fees, books, supplies, and

			 equipment required for courses of instruction.

							(b)Definition of

			 eligible studentIn this section, the term eligible

			 student means a student who—

								(1)attends an

			 institution of higher education;

								(2)is majoring in

			 mathematics, science, or engineering;

								(3)is pursuing

			 concurrent certification in teaching; and

								(4)demonstrates

			 continued academic achievement and progress, as determined by the Director,

			 toward completion of a baccalaureate degree in mathematics, science, or

			 engineering with concurrent certification in teaching.

								(c)AwardsThe

			 Director shall award a scholarship under this section to an eligible student in

			 an amount that is not greater than $20,000 per academic year for not more than

			 4 years of undergraduate study. The amount awarded for each academic year shall

			 not exceed the student’s cost of attendance for the academic year.

							(d)Service

			 Requirements

								(1)Service

			 requirementAn individual who is awarded a scholarship under this

			 section shall enter into an agreement with the Director under which the

			 individual agrees to be employed for not less than 5 academic years as a

			 full-time mathematics, science, or elementary school teacher in a public

			 elementary school or secondary school, or 4 academic years as a full-time

			 mathematics, science, or elementary school teacher in a public elementary

			 school or secondary school—

									(A)(i)in which not less than

			 40 percent of the children enrolled in the school are from low-income families;

			 or

										(ii)designated with a school locale

			 code of 7 or 8, or otherwise designated as a rural school, as determined by the

			 Secretary; and

										(B)(i)in which there is a

			 higher percentage of teachers not teaching in the academic subject areas or

			 grade levels in which the teachers were trained to teach; or

										(ii)in which there is a high teacher

			 turnover rate or a high percentage of teachers with emergency, provisional, or

			 temporary certification or licenses.

										(2)Coordination

			 with the secretary of educationThe Director shall coordinate

			 with the Secretary to determine whether an individual who receives a

			 scholarship award under this section is employed as a full-time mathematics,

			 science, or elementary school teacher in accordance with paragraphs (1), (3),

			 and (4).

								(3)Failure to

			 complyIf an individual who receives a scholarship award under

			 this section fails to comply with the agreement entered into pursuant to

			 paragraph (1), the Director shall take 1 or more of the following

			 actions:

									(A)Require the

			 individual to repay all or the applicable portion of the total scholarship

			 amount awarded to the individual under this section.

									(B)Impose a fine or

			 penalty in an amount to be determined by the Director.

									(4)RegulationsThe

			 Director shall promulgate regulations setting forth the terms of repayment and

			 the criteria to be considered in granting a waiver for the service

			 requirements. Such criteria shall include whether compliance with the service

			 requirements is inequitable and represents undue hardship.

								(e)Coordination

			 with the secretary of defenseThe Director shall coordinate with

			 the Secretary of Defense to ensure members of the Armed Forces are aware of the

			 educational opportunity under this section, particularly members of the Armed

			 Forces who have training in engineering.

							(f)FellowshipsAn

			 individual shall be eligible for a fellowship under section 141(b)(1) if the

			 individual—

								(1)has received a

			 baccalaureate degree in mathematics, science, or engineering, and concurrent

			 certification in teaching;

								(2)has received a

			 scholarship award under this section; and

								(3)meets the

			 requirements of section 141(b)(1).

								(g)Authorization

			 of appropriationsThere are authorized to be appropriated to

			 carry out this section—

								(1)$50,000,000 for

			 fiscal year 2007;

								(2)$100,000,000 for

			 fiscal year 2008;

								(3)$150,000,000 for

			 fiscal year 2009;

								(4)$170,000,000 for

			 fiscal year 2010;

								(5)$170,000,000 for

			 fiscal year 2011;

								(6)$170,000,000 for

			 fiscal year 2012; and

								(7)$170,000,000 for

			 fiscal year 2013.

								BNational science

			 foundation fellowships for mathematics and science teachers

						141.National

			 Science Foundation fellowships for mathematics and science teachers

							(a)Fellowship

			 authorizedThe Director of the National Science Foundation

			 (referred to in this section as the Director) is authorized to

			 award fellowships to individuals, as described in subsection (b), a portion of

			 which shall be used for continuing education and professional development

			 activities.

							(b)Fellowship

			 awardsThe Director shall award the following fellowships:

								(1)The Director

			 shall award $10,000 annually for 4 academic years to an individual who meets

			 the following criteria:

									(A)The individual

			 has received a baccalaureate degree in mathematics, science, or engineering,

			 and concurrent certification in teaching.

									(B)The individual

			 received a scholarship award under section 132.

									(C)The individual is

			 employed as a full-time mathematics, science, or elementary school teacher in a

			 public elementary school or secondary school—

										(i)(I)in which not less than

			 40 percent of the children enrolled in the school are from low-income families;

			 or

											(II)designated with a school locale code of

			 7 or 8, or otherwise designated as a rural school, as determined by the

			 Secretary; and

											(ii)(I)in which there is a

			 high percentage of teachers not teaching in the academic subject areas or grade

			 levels in which the teachers were trained to teach; or

											(II)in which there is a high teacher

			 turnover rate or a high percentage of teachers with emergency, provisional, or

			 temporary certification or licenses.

											(2)The Director

			 shall award $10,000 annually for 5 academic years to an individual who has

			 received a master’s degree in mathematics or science education under a program

			 developed pursuant to section 122 and who undertakes increased

			 responsibilities, such as teacher mentoring and other leadership

			 activities.

								(c)ApplicationAn

			 individual desiring a fellowship under this section shall submit an application

			 to the Director at such time, in such manner, and accompanied by such

			 information as the Director may require. Each application shall include

			 assurances that the individual meets the requirements of the fellowship for

			 which the individual is applying.

							(d)CoordinationThe

			 Director shall coordinate with the Secretary to determine whether an individual

			 who receives a fellowship under this section meets the requirements of this

			 section.

							(e)Authorization

			 of appropriationsThere are authorized to be appropriated—

								(1)to carry out

			 subsection (b)(1)—

									(A)$5,000,000 for

			 fiscal year 2008;

									(B)$15,000,000 for

			 fiscal year 2009;

									(C)$30,000,000 for

			 fiscal year 2010;

									(D)$45,000,000 for

			 fiscal year 2011;

									(E)$45,000,000 for

			 fiscal year 2012; and

									(F)$45,000,000 for

			 fiscal year 2013; and

									(2)to carry out

			 subsection (b)(2)—

									(A)$100,000,000 for

			 fiscal year 2010;

									(B)$200,000,000 for

			 fiscal year 2011;

									(C)$300,000,000 for

			 fiscal year 2012; and

									(D)$400,000,000 for

			 fiscal year 2013.

									3ADVANCED

			 PLACEMENT AND INTERNATIONAL BACCALAUREATE PROGRAMS

					151.Advanced

			 Placement and International Baccalaureate Programs

						(a)PurposeThe

			 purposes of this section are—

							(1)to educate an

			 additional 70,000 Advanced Placement (AP) or International Baccalaureate (IB)

			 and 80,000 pre-AP or pre-IB teachers of mathematics and science over the 5 year

			 period beginning with 2007; and

							(2)to triple to

			 1,500,000 the number of students who take AP and IB mathematics and science

			 examinations.

							(b)Grants

			 authorized

							(1)In

			 generalFrom the amounts authorized under subsection (i), the

			 Secretary shall award grants, on a competitive basis, to eligible recipients to

			 enable the eligible recipients to carry out the activities authorized in

			 subsection (f).

							(2)LimitationAn

			 eligible recipient may not receive more than 1 grant at a time under this

			 section to undertake authorized activities within the same State.

							(c)DefinitionsIn

			 this section:

							(1)Eligible

			 recipientThe term eligible recipient means a

			 nonprofit educational entity with expertise in Advanced Placement or

			 International Baccalaureate services.

							(2)Master

			 teacherThe term master teacher means a

			 teacher—

								(A)with an advanced

			 degree or an advanced certification;

								(B)who uses the most

			 effective teaching methods in the teacher’s disciplines; and

								(C)who has shown

			 demonstrable results of higher student achievement in mathematics or

			 science.

								(d)Application

							(1)In

			 generalEach eligible recipient desiring a grant under this

			 section shall submit an application to the Secretary at such time, in such

			 manner, and accompanied by such information as the Secretary may

			 require.

							(2)ContentsEach

			 application submitted pursuant to paragraph (1) shall—

								(A)describe the need

			 for increased access to Advanced Placement or International Baccalaureate

			 programs in mathematics and science;

								(B)provide for the

			 involvement of business and community organizations in the activities to be

			 assisted;

								(C)describe the

			 availability of matching funds from non-Federal sources to assist in the

			 activities authorized; and

								(D)demonstrate an

			 intent to carry out activities that target local educational agencies—

									(i)that serve not

			 fewer than 10,000 children from low-income families;

									(ii)for which not

			 less than 20 percent of the children served by the local educational agency are

			 children from low-income families; or

									(iii)with a total of

			 less than 600 students in average daily attendance at the schools that are

			 served by the local educational agency and all of those schools are designated

			 with a school locale code of 7 or 8, or otherwise designated as a rural school,

			 as determined by the Secretary.

									(e)Priority

			 considerationThe Secretary shall give priority to eligible

			 recipients that submit an application under subsection (d) that demonstrates a

			 pervasive need to expand or develop Advanced Placement or International

			 Baccalaureate programs in mathematics and science.

						(f)Authorized

			 activitiesAn eligible recipient shall use the grant funds

			 provided under this section for the following activities:

							(1)To identify and

			 work with local educational agencies to expand or develop Advanced Placement or

			 International Baccalaureate and pre-Advanced Placement or pre-International

			 Baccalaureate programs in mathematics and science in schools served by the

			 local educational agencies.

							(2)To work with the

			 local educational agencies to establish Advanced Placement or International

			 Baccalaureate coordinators in each secondary school served by the local

			 educational agencies.

							(3)To ensure master

			 teachers provide training to prepare teachers to teach Advanced Placement or

			 International Baccalaureate courses in mathematics and science, which shall

			 include at a minimum—

								(A)week-long summer

			 institutes; and

								(B)2-day seminars in

			 the teachers’ disciplines each year for 4 years.

								(4)To ensure master

			 teachers provide training to prepare teachers to teach pre-Advanced Placement

			 or pre-International Baccalaureate courses in mathematics and science, which

			 shall include at a minimum—

								(A)a 4-day summer

			 institute; and

								(B)4 days on campus

			 each year for 4 years.

								(5)To provide

			 stipends to teachers who satisfactorily complete the Advanced Placement or

			 International Baccalaureate or pre-Advanced Placement or pre-International

			 Baccalaureate training.

							(6)To provide a

			 bonus to a teacher who has satisfactorily completed the Advanced Placement or

			 International Baccalaureate or pre-Advanced Placement or pre-International

			 Baccalaureate training for each student of the teacher who passes an Advanced

			 Placement or International Baccalaureate examination in mathematics and

			 science.

							(7)To provide test

			 preparation sessions for students taking Advanced Placement or International

			 Baccalaureate examinations in mathematics and science.

							(8)To reimburse

			 students half of the cost of the Advanced Placement or International

			 Baccalaureate mathematics and science examination fees.

							(9)To provide

			 scholarships to students who pass the Advanced Placement or International

			 Baccalaureate mathematics and science examinations.

							(g)Evaluation and

			 accountability plan

							(1)In

			 generalEach eligible recipient receiving a grant under this

			 section shall develop an evaluation and accountability plan for activities

			 assisted under this section that includes rigorous objectives that measure the

			 impact of activities assisted under this section.

							(2)ContentsThe

			 plan developed pursuant to paragraph (1) shall include—

								(A)the number of

			 students served by the eligible recipient who are taking pre-Advanced Placement

			 or pre-International Baccalaureate courses in mathematics and science;

								(B)the number of

			 students served by the eligible recipient who are taking Advanced Placement or

			 International Baccalaureate courses in mathematics and science;

								(C)the number of

			 students served by the eligible recipient who take Advanced Placement or

			 International Baccalaureate mathematics and science examinations;

								(D)the number of

			 students served by the eligible recipients who pass Advanced Placement or

			 International Baccalaureate mathematics and science examinations; and

								(E)the number of

			 teachers trained in Advanced Placement or International Baccalaureate and

			 pre-Advanced Placement or pre-International Baccalaureate mathematics and

			 science programs.

								(h)Matching

			 requirements for grantsEach eligible recipient receiving a grant

			 under this section shall provide, from non-Federal sources (in cash or in

			 kind), an amount equal to 100 percent of the amount of the grant for each year

			 of the grant, of which not less than 25 percent shall come from State

			 sources.

						(i)Authorization

			 of appropriationsThere are authorized to be appropriated to

			 carry out this section—

							(1)$241,000,000 for

			 fiscal year 2007;

							(2)$341,000,000 for

			 fiscal year 2008;

							(3)$453,000,000 for

			 fiscal year 2009;

							(4)$596,000,000 for

			 fiscal year 2010; and

							(5)$731,000,000 for

			 fiscal year 2011.

							4NATIONAL

			 CLEARINGHOUSE ON MATHEMATICS AND SCIENCE TEACHING MATERIALS

					161.National

			 clearinghouse on mathematics and science teaching materials

						(a)PurposeThe

			 purpose of the this section is to strengthen the skills of mathematics and

			 science teachers by establishing a national clearinghouse of proven effective

			 kindergarten through grade 12 mathematics and science teaching

			 materials.

						(b)Effective

			 mathematics and science teaching materialsThe Secretary is

			 authorized to convene, not later than 1 year after the date of enactment of

			 this Act, a national panel to collect proven effective kindergarten through

			 grade 12 mathematics and science teaching materials, or to support the

			 development of new materials where no effective models exist.

						(c)Composition of

			 national panel

							(1)ConsultationThe

			 Secretary shall appoint members to the panel after consultation with the

			 National Academy of Sciences of the National Academies.

							(2)SelectionThe

			 Secretary shall ensure that the panel broadly represents scientists,

			 practitioners, educators, representatives from entities with expertise in

			 education, mathematics, and science, and parents. The Secretary shall ensure

			 that the panel includes the following:

								(A)A majority

			 representation of educators and parents directly involved in the kindergarten

			 through grade 12 education process.

								(B)Proportionate

			 representation of educators and parents from all demographic areas, including

			 urban, suburban and rural schools.

								(C)Proportionate

			 representation of educators and parents from public and private schools.

								(3)Qualifications

			 of membersThe members of the panel shall be individuals who have

			 substantial knowledge or experience relating to—

								(A)education,

			 mathematics, or science policy or programs; or

								(B)education,

			 mathematics, or science curricula content development.

								(d)Authorized

			 activities of national panelThe panel shall—

							(1)identify proven

			 effective kindergarten through grade 12 mathematics and science teaching

			 materials;

							(2)identify the need

			 for new mathematics and science teaching materials, and support the development

			 of such new materials through contracts and cooperative agreements; and

							(3)establish a

			 national clearinghouse of information on effective kindergarten through grade

			 12 mathematics and science teaching materials.

							(e)DisseminationThe

			 Secretary shall disseminate information related to the clearinghouse to State

			 educational agencies, and otherwise make available and accessible to local

			 educational agencies and schools the teaching materials collected by the panel

			 in the form of a searchable online database or Internet web site.

						(f)Mathematics and

			 science teaching materials

							(1)Reliability and

			 measurementThe kindergarten through grade 12 mathematics and

			 science teaching materials collected under this section shall be—

								(A)reliable, valid,

			 and grounded in scientific theory and research in existence as of the date of

			 the collection of materials;

								(B)reviewed

			 regularly to assess effectiveness; and

								(C)developed in

			 careful consideration of State academic assessments and student academic

			 achievement standards.

								(2)Students with

			 diverse learning needsThe teaching materials shall include

			 relevant materials for students with diverse learning needs, particularly for

			 students with disabilities and students with limited English

			 proficiency.

							(g)Authorization

			 of appropriationsThere are authorized to be appropriated to

			 carry out this section $20,000,000 for fiscal year 2007 and $20,000,000 for

			 each of the fiscal years 2008 through 2011.

						5FUTURE

			 AMERICAN-SCIENTIST SCHOLARSHIPS

					171.Future

			 American-Scientist Scholarships

						(a)PurposeThe

			 purpose of this section is to increase the number and percentage of citizens of

			 the United States who earn baccalaureate degrees in mathematics or science

			 (including engineering) by providing 25,000 new competitive merit-based

			 undergraduate scholarships to students who are citizens of the United States,

			 for the purpose of enabling each such student to obtain a baccalaureate degree

			 in mathematics or science at a 4-year institution of higher education.

						(b)Scholarships

							(1)In

			 generalFrom the amounts authorized under subsection (e), the

			 Secretary shall award the scholarships to eligible students that shall be used

			 by the eligible students to pay for qualifying expenses at the 4-year

			 institution of higher education of the eligible students' choosing.

							(2)Future

			 American-Scientist ScholarshipsA scholarship awarded under this

			 section shall be called a Future American-Scientist

			 Scholarship.

							(c)Amount;

			 duration

							(1)AmountA

			 scholarship award under this section shall be in an amount of not more than

			 $20,000 per year.

							(2)Duration of

			 scholarshipA scholarship awarded to an eligible student under

			 this section shall be for the number of years necessary for the eligible

			 student to earn a baccalaureate degree in mathematics or science, except that

			 no scholarship under this section shall be awarded for a period of more than 4

			 years.

							(d)DefinitionsIn

			 this section:

							(1)Eligible

			 studentThe term eligible student means a student

			 who—

								(A)is a citizen of

			 the United States;

								(B)is attending a

			 4-year institution of higher education;

								(C)is enrolled, or

			 will be enrolled at the start of the next academic year, in a course of study

			 at an institution of higher education that leads to a baccalaureate degree in

			 mathematics or science;

								(D)demonstrates

			 aptitude, as determined by the Secretary, in mathematics or science; or

								(E)for each year of

			 a scholarship under this section, demonstrates continued academic achievement

			 and progress, as determined by the Secretary, toward completion of a

			 baccalaureate degree in mathematics or science.

								(2)Institution of

			 higher educationThe term institution of higher

			 education has the meaning given the term in section 101(a) of the Higher

			 Education Act of 1965 (20 U.S.C. 1001(a)).

							(3)Qualified

			 expensesThe term qualified expenses means the

			 tuition, books, fees, supplies, and equipment required for a course of

			 instruction leading to a baccalaureate degree in mathematics or science at a

			 4-year institution of higher education of the eligible student's

			 choosing.

							(4)SecretaryThe

			 term Secretary means the Secretary of Energy.

							(e)Authorization

			 of appropriationsThere are authorized to be appropriated to

			 carry out this section—

							(1)$375,000,000 for

			 fiscal year 2007;

							(2)$750,000,000 for

			 fiscal year 2008;

							(3)$1,125,000,000

			 for fiscal year 2009; and

							(4)$1,500,000,000

			 for each of the fiscal years 2010 through 2013.

							6GRADUATE RESEARCH

			 FELLOWSHIPS

					181.Graduate

			 Research Fellowships in scientific areas of national need

						(a)Fellowships

			 authorizedFrom the amounts appropriated under subsection (e),

			 the Secretary shall establish a fellowship program to provide tuition and

			 financial support for eligible students pursuing master's and doctoral degrees

			 in mathematics or science (including engineering) or other areas of national

			 need.

						(b)Areas of

			 national needThe Secretary may establish, on an annual basis,

			 areas of national need important to the mission of the Department of Energy,

			 and may use the areas of national need in determining the specific fields of

			 study to be supported by fellowship awards under this section. In establishing

			 the areas of national need, the Secretary shall consider the results of the

			 survey conducted under section 1101 of the Energy Policy Act of 2005 (42 U.S.C.

			 16411).

						(c)Use and amount

			 of awardsA fellowship award under this section shall be—

							(1)in an amount that

			 is commensurate with the amount of similar graduate research fellowships

			 awarded by the National Science Foundation; and

							(2)used by the

			 eligible student to cover educational expenses and to provide additional

			 financial support.

							(d)DefinitionsIn

			 this section:

							(1)Eligible

			 studentThe term eligible student means a student

			 who is enrolled in a master's or doctoral degree program in mathematics or

			 science (including engineering) or other areas of national need at an

			 institution of higher education (as defined in section 171).

							(2)SecretaryThe

			 term Secretary means the Secretary of Energy.

							(e)Authorization

			 of appropriationsThere are authorized to be appropriated under

			 this section—

							(1)$225,000,000 for

			 fiscal year 2007;

							(2)$450,000,000 for

			 fiscal year 2008; and

							(3)$675,000,000 for

			 each of the fiscal years 2009 through 2013.

							BNational science

			 foundation early-career research grants

				191.National

			 Science Foundation early-career research grants

					(a)PurposeIt

			 is the purpose of this section to authorize research grants in the National

			 Science Foundation, for early-career scientists and engineers for purposes of

			 pursuing independent research.

					(b)Definition of

			 eligible early-career researcherIn this section, the term

			 eligible early-career researcher means an individual who—

						(1)completed a

			 doctorate or other terminal degree not more than 10 years before the date of

			 enactment of this Act and has demonstrated promise in the field of science,

			 technology, engineering, or mathematics; or

						(2)has an equivalent

			 professional qualification in the field of science, technology, engineering, or

			 mathematics.

						(c)Grant program

			 authorized

						(1)In

			 generalThe Director of the National Science Foundation shall

			 award not less than 65 grants per year to outstanding eligible early-career

			 researchers to support the work of such researchers in universities, private

			 industry, or federally-funded research and development centers.

						(2)ApplicationAn

			 eligible early-career researcher who desires to receive a grant under this

			 section shall submit to the Director of the National Science Foundation an

			 application at such time, in such manner, and accompanied by such information

			 as the Director may require.

						(3)Special

			 considerationIn awarding grants under this section, the Director

			 of the National Science Foundation shall give special consideration to eligible

			 early-career researchers who have followed alternative career paths such as

			 working part-time or in non-academic settings, or who have taken a significant

			 career break or other leave of absence.

						(4)Duration and

			 amountA grant under this section shall be 5 years in duration.

			 An eligible early career-researcher who receives a grant under this section

			 shall receive $100,000 for each year of the grant period.

						(5)Use of

			 fundsAn eligible early career-researcher who receives a grant

			 under this section shall use the grant funds for basic research in natural

			 sciences, engineering, mathematics, or computer sciences at a university,

			 private industry, or federally-funded research and development center.

						(6)Authorization

			 of appropriationsThere are authorized to be appropriated to

			 carry out this section—

							(A)$6,500,000 for

			 fiscal year 2007;

							(B)$13,000,000 for

			 fiscal year 2008;

							(C)$19,500,000 for

			 fiscal year 2009;

							(D)$26,000,000 for

			 fiscal year 2010; and

							(E)$32,500,000 for

			 fiscal year 2011.

							IISowing the seeds

			 through science and engineering research

			AOffice of Science

			 and Technology Policy Matters

				211.Coordination

			 of science, mathematics, and engineering education programs

					(a)National

			 goals

						(1)Body for

			 establishment of goalsThe Director of the Office of Science and

			 Technology Policy shall establish within the President's Committee of Advisors

			 on Science and Technology a standing subcommittee on education in mathematics,

			 science, and engineering in the Federal Government.

						(2)ResponsibilityThe

			 subcommittee established under this subsection shall—

							(A)develop national

			 goals for the support by the Federal Government of education in mathematics,

			 science, and engineering; and

							(B)periodically

			 review and update any goals so developed.

							(3)Public

			 commentThe Director shall enter into an agreement with the

			 National Academy of Sciences or other appropriate scientific organization to

			 seek public comment on the national goals developed under this

			 subsection.

						(b)Deputy

			 Assistant Director for Science, Mathematics, and Engineering Education

			 Programs

						(1)In

			 generalThere shall be in the Office of Science and Technology

			 Policy a Deputy Assistant Director of the Office of Science and Technology

			 Policy for Science, Mathematics, and Engineering Education Programs who shall

			 be appointed by the Director of the Office of Science and Technology Policy,

			 acting through the Associate Director for Science of the Office of Science and

			 Technology Policy, from among individuals having the qualifications specified

			 in paragraph (2).

						(2)Qualifications

			 for appointmentThe qualifications of an individual for

			 appointment as Deputy Assistant Director shall include such professional

			 experience and expertise, and such other qualifications, as the Director of the

			 Office of Science and Technology Policy considers appropriate to permit such

			 individual to advise the Director on all matters relating to the education

			 programs of the Executive Branch on mathematics, science, and

			 technology.

						(c)ResponsibilityThe

			 Deputy Assistant Director of the Office of Science and Technology Policy for

			 Science, Mathematics, and Engineering Educations Programs shall ensure

			 effective coordination among the departments, agencies, and elements of the

			 Federal Government in the discharge of the education programs of the Executive

			 Branch on mathematics, science, and technology.

					(d)Plan for

			 coordination of programs

						(1)In

			 generalIn carrying out the responsibility described in

			 subsection (c), the Deputy Assistant Director of the Office of Science and

			 Technology Policy for Science, Mathematics, and Engineering Educations Programs

			 shall develop each year a plan for the coordination of the education programs

			 of the Executive Branch on mathematics, science, and technology during the five

			 fiscal years beginning in the year of such plan.

						(2)ElementsEach

			 plan developed under this subsection shall include—

							(A)mechanisms for

			 the coordination of the education programs of the Executive Branch on

			 mathematics, science, and technology during the five fiscal years beginning in

			 the year of such plan; and

							(B)recommendations

			 on funding, by agency, of such education programs during each such fiscal

			 year.

							(3)Consistency

			 with national goalsEach plan developed under this subsection

			 shall be consistent with the most current national goals for the support by the

			 Federal Government of education in mathematics, science, and engineering

			 developed under subsection (a).

						(4)Availability to

			 publicThe Director of the Office of Science and Technology

			 Policy shall take appropriate actions to ensure that each plan developed under

			 this subsection is available to the public.

						(e)Staffing and

			 other resourcesThe Director of the Office of Science and

			 Technology Policy shall assign the Deputy Assistant Director of the Office of

			 Science and Technology Policy for Science, Mathematics, and Engineering

			 Educations Programs such personnel and other resources as the Director

			 considers appropriate in order to permit the Deputy Assistant Director to carry

			 out the duties of the Deputy Assistant Director under this section.

					(f)Deadlines for

			 certain actions

						(1)Establishment

			 of subcommitteeThe Director of the Office of Science and

			 Technology Policy shall establish the subcommittee required by subsection

			 (a)(1) not later than 30 days after the date of the enactment of this

			 Act.

						(2)Appointment of

			 deputy assistant directorThe Director of the Office of Science

			 and Technology Policy, acting through the Associate Director for Science of the

			 Office of Science and Technology Policy, shall make the first appointment to

			 the position of Deputy Assistant Director of the Office of Science and

			 Technology Policy for Science, Mathematics, and Engineering Education Programs

			 under subsection (b)(1) not later than 60 days after the date of the enactment

			 of this Act.

						212.National

			 Coordination Office for Advanced Research Instrumentation and

			 Facilities

					(a)Establishment

						(1)In

			 generalThe Director of the Office of Science and Technology

			 Policy shall establish within the Office of Science and Technology Policy an

			 office to be known as the National Coordination Office for Advanced

			 Research Instrumentation and Facilities.

						(2)Head of

			 officeThe head of the National Coordination Office for Advanced

			 Research Instrumentation and Facilities shall be the Director of the National

			 Coordination Office for Advanced Research Instrumentation and Facilities, who

			 shall be appointed by the Director of the Office of Science and Technology

			 Policy.

						(3)Staff and other

			 resourcesThe Director of the Office of Science and Technology

			 Policy shall assign to the National Coordination Office for Advanced Research

			 Instrumentation and Facilities such personnel and other resources as the

			 Director of the Office of Science and Technology Policy considers appropriate

			 in order to permit the National Coordination Office for Advanced Research

			 Instrumentation and Facilities to carry out its duties under this

			 section.

						(4)Deadline for

			 establishmentThe National Coordination Office for Advanced

			 Research Instrumentation and Facilities shall be established not later than 30

			 days after the date of the enactment of this Act.

						(b)Duties

						(1)In

			 generalThe National Coordination Office for Advanced Research

			 Instrumentation and Facilities shall coordinate the award by the departments,

			 agencies, and other elements of the Federal Government of grants for advanced

			 research instrumentation and facilities.

						(2)Advanced

			 research instrumentation and facilities

							(A)In

			 generalFor purposes of this section, advanced research

			 instrumentation and facilities are specially designed and developed instruments

			 or tools (whether of a physical or nonphysical nature) that are available

			 commercially but are overly expensive for design and development under a single

			 research grant.

							(B)ExamplesExamples

			 of advanced research instrumentation and facilities for purposes of this

			 section include the following:

								(i)Single,

			 stand-alone instruments or instrument suites.

								(ii)Networks.

								(iii)Computational

			 modeling applications.

								(iv)Computer

			 databases.

								(v)Sensor

			 systems.

								(vi)Facilities that

			 house ensembles of interrelated instruments.

								(vii)Instruments

			 assembled from components.

								(3)Discharge of

			 dutiesThe Office shall coordinate the award of grants for

			 advanced research instrumentation and facilities under this section in

			 accordance with the strategic implementation plan developed under subsection

			 (c).

						(c)Strategic

			 implementation plan

						(1)Plan

			 requiredNot later than one year after the date of the enactment

			 of this Act, the Director of the Office of Science and Technology Policy shall,

			 in consultation with the Director of the Office of Management and Budget,

			 develop a plan for the award by the departments, agencies, and other elements

			 of the Federal Government of grants for advanced research instrumentation and

			 facilities during the five-year period beginning on the date of the issuance of

			 the plan.

						(2)ElementsThe

			 plan required by paragraph (1) shall include the following:

							(A)Criteria

			 applicable to the award of grants for advanced research instrumentation and

			 facilities, including criteria applicable to—

								(i)scientific and

			 technical merit;

								(ii)the

			 identification of the strategic requirements of the departments, agencies, and

			 other elements of the Federal Government; and

								(iii)national

			 science and technology needs.

								(B)An assessment of

			 the current and anticipated needs of the departments, agencies, and other

			 elements of the Federal Government for advanced research instrumentation and

			 facilities.

							(C)A report to

			 Congress on the proposed allocation of funds, including amounts authorized to

			 be appropriated by subsection (f), by the departments, agencies, and other

			 elements of the Federal Government for grants for advanced research

			 instrumentation and facilities.

							(3)Public

			 commentIn developing the plan required by paragraph (1), the

			 Director of the Office of Science and Technology Policy shall enter into an

			 agreement with the National Academy of Sciences, or other similar entity, to

			 secure public comments on the plan.

						(d)Recommendations

			 on agency funding

						(1)In

			 generalThe Director of the Office of Science and Technology

			 Policy shall, in consultation with the Director of the National Coordination

			 Office for Advanced Research Instrumentation and Facilities, make

			 recommendations each year to the Director of the Office of Management and

			 Budget on the amount of funds to be requested for the departments, agencies,

			 and other elements of the Federal Government for the fiscal year beginning in

			 such year for the award of grants for advanced research instrumentation and

			 facilities.

						(2)PurposeThe

			 purpose of the recommendations under paragraph (1) shall be to advise the

			 Director of the Office of Management and Budget on the amounts to be requested

			 in the budget of the President (as submitted to Congress under section 1105 of

			 title 31, United States Code) for each fiscal year for the award of grants for

			 advanced research instrumentation and facilities.

						(e)Use of grant

			 amountsAmounts under grants awarded by departments, agencies,

			 and other elements of the Federal Government for advanced research

			 instrumentation and facilities may be used for purposes as follows:

						(1)The purchase and

			 installation of instruments.

						(2)The commissioning

			 of equipment.

						(3)The calibration

			 of instruments.

						(4)The acquisition

			 of parts and materials for construction of instruments.

						(5)Personnel costs

			 of personnel engaged in the development of instruments.

						(6)The operation and

			 maintenance of instruments.

						(7)Such other

			 purposes as the Director of the National Coordination Office for Advanced

			 Research Instrumentation and Facilities considers appropriate.

						(f)Authorization

			 of appropriations

						(1)In

			 generalIn addition to amounts appropriated under Federal law

			 other than this Act, there is authorized to be appropriated for each of fiscal

			 years 2008 through 2012, to carry out this section (including the plan

			 specified in subsection (c))—

							(A)$1,000,000 to the

			 Office of Science and Technology Policy;

							(B)$150,000,000 to

			 the National Science Foundation;

							(C)$87,000,000 to

			 the Department of Defense;

							(D)$152,000,000 to

			 the Office of Science of the Department of Energy; and

							(E)$117,000,000 to

			 the National Aeronautics and Space Administration.

							(2)AvailabilityThe

			 amount authorized to be appropriated by this subsection shall remain available

			 until expended.

						213.High-risk,

			 high-payoff research

					(a)In

			 generalNot later than 180

			 days after the date of the enactment of this Act, the Director of the Office of

			 Science and Technology Policy shall, in consultation with the Director of the

			 Office of Management and Budget, establish guidelines to ensure that each

			 Federal research agency allocates not less than 8 percent of the funds

			 available to such agency each fiscal year for basic research for high-risk,

			 high-payoff research.

					(b)High-risk,

			 high-payoff researchFor

			 purposes of this section, high-risk, high-payoff research is research

			 that—

						(1)has the potential for yielding results with

			 far-ranging or wide-ranging implications; but

						(2)is too novel or spans too diverse a range

			 of disciplines to fare well in the traditional peer review process.

						(c)Guideline

			 elementsThe guidelines required by subsection (a) shall include

			 provisions on the following:

						(1)Expedited

			 procedures for the approval of the use of funds for high-risk, high-payoff

			 research.

						(2)Annual reports by

			 Federal research agencies on activities relating to high-risk, high-payoff

			 research.

						(3)Criteria to

			 establish the duration of funding for high-risk, high-payoff research

			 projects.

						(4)Objectives for

			 high-risk, high-payoff research projects.

						(5)Such other

			 criteria, objectives, or other matters as the Director of the Office of Science

			 and Technology Policy considers appropriate.

						(d)Public

			 commentThe Director of the Office of Science and Technology

			 Policy shall enter into an agreement with the National Academy of Sciences, or

			 similar entity, to solicit public comment, through a broad media solicitation,

			 on the guidelines required by subsection (a) before the final issuance of such

			 guidelines.

					(e)ReviewThe

			 President's Committee of Advisors on Science and Technology shall, not less

			 often than once every two years, conduct a review to determine whether or not

			 Federal research agencies are allocating basic research funds in accordance

			 with the guidelines required by subsection (a).

					(f)Annual reports

			 to congress

						(1)Reports

			 requiredThe Director of the Office of Management and Budget

			 shall, in consultation with the Director of the Office of Science and

			 Technology Policy, submit to Congress each year a report on the use by Federal

			 research agencies of basic research funds for high-risk, high-payoff research

			 during the preceding fiscal year.

						(2)Time for

			 submittalThe Director of the Office of Management and Budget

			 shall submit the report required by paragraph (1) for a year together with the

			 budget of the President for the fiscal year beginning in such year (as

			 submitted to Congress under section 1105 of title 31, United States

			 Code).

						(g)DefinitionsIn

			 this section:

						(1)Federal

			 research agencyThe term Federal research agency

			 means a major organizational component of a department or agency of the Federal

			 Government, or other establishment of the Federal Government operating with

			 appropriated funds, that has as its primary purpose the performance of

			 scientific research.

						(2)Major

			 organizational componentThe term major organizational

			 component, with respect to a department, agency, or other establishment

			 of the Federal Government, means a component of the department, agency, or

			 other establishment that is administered by an individual whose rate of basic

			 pay is not less than the rate of basic pay payable under level V of the

			 Executive Schedule under section 5316 of title 5, United States Code.

						214.President's

			 Innovation Award

					(a)Authority To

			 Award

						(1)In

			 generalThe Director of the Office of Science and Technology

			 Policy shall, subject to the approval of the President, award each year to one

			 or more individuals an award that recognizes recent innovations in science and

			 engineering in the United States.

						(2)DesignationThe

			 award made under this section shall be known as the President's

			 Innovation Award.

						(3)PresentationThe

			 presentation of awards made under this section shall be made by the

			 President.

						(b)Selection of

			 recipients

						(1)In

			 generalThe Director of the Office of Science and Technology

			 Policy shall identify recipients of the award under this section from among

			 individuals whose achievements are recognized in the most recent document

			 entitled Interagency Research and Development Priorities

			 published by the Director of the Office of Management and Budget and the

			 Director of the Office of Science and Technology Policy.

						(2)Solicitation of

			 recommendationsIn identifying potential recipients of the award

			 under this section, the Director of the Office of Science and Technology Policy

			 shall solicit recommendations from the heads of Federal agencies and the

			 general public.

						(c)Nature of

			 awardThe award made under this section shall consist of the

			 following:

						(1)A medal, of such

			 design as the Director of the Office of Science and Technology Policy shall

			 determine (subject to the approval of the President).

						(2)A certificate of

			 recognition.

						(3)A cash prize, in

			 such amount as the Director considers appropriate.

						(d)Authorization

			 of appropriationsThere is hereby authorized to be appropriated

			 to the Office of Science and Technology Policy each fiscal year $1,000,000 for

			 the making of awards under this section.

					BNational

			 Aeronautics and Space Administration Matters

				221.National

			 Aeronautics and Space Administration early-career research grants

					(a)PurposeIt

			 is the purpose of this section to authorize research grants in the National

			 Aeronautics and Space Administration for early-career scientists and engineers

			 for purposes of pursuing independent research.

					(b)Definition of

			 eligible early-career researcherIn this section, the term

			 eligible early-career researcher means an individual who—

						(1)completed a

			 doctorate or other terminal degree not more than 10 years before the date of

			 enactment of this Act and has demonstrated promise in the field of science,

			 technology, engineering, or mathematics; or

						(2)has an equivalent

			 professional qualification in the field of science, technology, engineering, or

			 mathematics.

						(c)Grant program

			 authorized

						(1)In

			 generalThe Administrator of the National Aeronautics and Space

			 Administration shall award not less than 45 grants per year to outstanding

			 eligible early-career researchers to support the work of such researchers in

			 universities, private industry, or federally-funded research and development

			 centers.

						(2)ApplicationAn

			 eligible early-career researcher who desires to receive a grant under this

			 section shall submit to the Administrator of the National Aeronautics and Space

			 Administration an application at such time, in such manner, and accompanied by

			 such information as the Administrator may require.

						(3)Special

			 considerationIn awarding grants under this section, the

			 Administrator of the National Aeronautics and Space Administration shall give

			 special consideration to eligible early-career researchers who have followed

			 alternative career paths such as working part-time or in non-academic settings,

			 or who have taken a significant career break or other leave of absence.

						(4)Duration and

			 amountA grant under this section shall be 5 years in duration.

			 An eligible early career-researcher who receives a grant under this section

			 shall receive $100,000 for each year of the grant period.

						(5)Use of

			 fundsAn eligible early career-researcher who receives a grant

			 under this section shall use the grant funds for basic research in natural

			 sciences, engineering, mathematics, or computer sciences at a university,

			 private industry, or federally-funded research and development center.

						(6)Authorization

			 of appropriationsThere are authorized to be appropriated to

			 carry out this section—

							(A)$4,500,000 for

			 fiscal year 2007;

							(B)$9,000,000 for

			 fiscal year 2008;

							(C)$13,500,000 for

			 fiscal year 2009;

							(D)$18,000,000 for

			 fiscal year 2010; and

							(E)$22,500,000 for

			 fiscal year 2011.

							222.Authorization

			 of appropriations for the National Aeronautics and Space Administration for

			 basic sciences

					(a)In

			 generalThere is hereby authorized to be appropriated for the

			 National Aeronautics and Space Administration for basic sciences for research

			 specified in subsection (b), amounts as follows:

						(1)$2,768,000,000

			 for fiscal year 2007.

						(2)$3,044,000,000

			 for fiscal year 2008.

						(3)$3,349,000,000

			 for fiscal year 2009.

						(4)$3,684,000,000

			 for fiscal year 2010.

						(5)$4,052,000,000

			 for fiscal year 2011.

						(6)$4,457,000,000

			 for fiscal year 2012.

						(7)$4,903,000,000

			 for fiscal year 2013.

						(b)Covered

			 researchThe research specified in this subsection is research

			 under programs as follows:

						(1)The Solar System

			 Exploration Research Program.

						(2)The Mars

			 Exploration Research Program.

						(3)The Astronomical

			 Search for Origins Research Program.

						(4)The Structure and

			 Evolution of the Universe Research Program.

						(5)The Earth–Sun

			 Connection Research Program.

						(6)The Earth Systems

			 Science Research Program.

						(7)The Earth Science

			 Applications Research Program.

						(8)The Biological

			 Sciences Research Program.

						(9)The Physical

			 Sciences Research Program.

						(10)The Aeronautics

			 Program.

						(11)Such other basic

			 research programs as the Administrator of the National Aeronautics and Space

			 Administration may determine to be appropriate, after notifying the appropriate

			 committees of Congress of the Administrator's intent to make the

			 determination.

						CCommunications

			 Matters

				231.Sense of

			 Senate on policies to accelerate deployment of access to broadband

			 InternetIt is the sense of

			 the Senate that Congress and the Federal Communications Commission should work

			 together to ensure the implementation of regulatory policies that facilitate

			 and accelerate the deployment of access to broadband Internet to order to

			 provide broadband Internet service to as many residences, businesses, and

			 schools as possible in both urban areas and rural areas.

				DScience

			 Parks

				241.Development of

			 science parks

					(a)FindingSection 2 of the Stevenson-Wydler

			 Technology Innovation Act of 1980 (15 U.S.C. 3701) is amended by adding at the

			 end the following new paragraph:

						

							(12)It is in the best interests of the Nation

				to encourage the formation of science parks to promote the clustering of

				innovation through high technology

				activities.

							.

					(b)DefinitionSection 4 of such Act (15 U.S.C. 3703) is

			 amended by adding at the end the following new paragraphs:

						

							(14)Science park means a group of

				interrelated companies and institutions, including suppliers, service

				providers, institutions of higher education, start-up incubators, and trade

				associations that cooperate and compete and are located in a specific area

				whose administration promotes real estate development, technology transfer, and

				partnerships between such companies and institutions, and does not mean a

				business or industrial park.

							(15)Business or industrial park

				means primarily a for-profit real estate venture of businesses or industries

				which do not necessarily reinforce each other through supply chain or

				technology transfer mechanisms.

							(16)Science park infrastructure

				means facilities that support the daily economic activity of a science

				park.

							.

					(c)Promotion of

			 development of science parksSection 5(c) of such Act (15 U.S.C.

			 3704(c)) is amended—

						(1)in paragraph (14), by striking

			 and at the end;

						(2)in paragraph (15), by striking the period

			 at the end and inserting ; and; and

						(3)by adding at the end the following new

			 paragraph:

							

								(16)promote the formation of science

				parks.

								.

						(d)Science

			 parksSuch Act is further

			 amended by adding at the end the following new section:

						

							24.Science

				parks

								(a)Development of

				plans for construction of science parks

									(1)In

				generalThe Secretary shall

				award grants for the development of feasibility studies and plans for the

				construction of new or expansion of existing science parks.

									(2)Limitation on

				amount of grantsThe amount

				of a grant awarded under this subsection may not exceed $750,000.

									(3)Award

										(A)Competition

				requiredThe Secretary shall

				award any grant under this subsection pursuant to a full and open

				competition.

										(B)AdvertisingThe Secretary shall advertise any

				competition under this paragraph in the Commerce Business Daily.

										(C)Selection

				criteriaThe Secretary shall

				publish the criteria to be utilized in any competition under this paragraph for

				the selection of recipients of grants under this subsection. Such criteria

				shall include requirements relating to—

											(i)the number of jobs to be created at the

				science park each year for a period of 5 years;

											(ii)the funding to be required to construct or

				expand the science park over the first 5 years;

											(iii)the amount and type of cost matching by the

				applicant;

											(iv)the types of businesses and research

				entities expected in the science park and surrounding community;

											(v)letters of intent by businesses and

				research entities to locate in the science park;

											(vi)the capacity of the science park for

				expansion over a period of 25 years;

											(vii)the quality of life at the science park for

				employees at the science park;

											(viii)the capability to attract a well trained

				workforce to the science park;

											(ix)the management of the science park;

											(x)expected risks in the construction and

				operation of the science park;

											(xi)risk mitigation;

											(xii)transportation and logistics;

											(xiii)physical infrastructure, including

				telecommunications; and

											(xiv)ability to collaborate with other science

				parks throughout the world.

											(4)Authorization

				of appropriationsThere is

				authorized to be appropriated for each of fiscal years 2007 through 2012,

				$7,500,000 to carry out this subsection.

									(b)Revolving loan

				Program for development of science park infrastructure

									(1)In

				generalThe Secretary shall

				make grants to six regional centers for the development of existing science

				park infrastructure through the operation of revolving loan funds by such

				centers.

									(2)Selection of

				centers

										(A)In

				generalThe Secretary shall

				select the regional centers to be awarded grants under this subsection

				utilizing such criteria as the Secretary shall prescribe.

										(B)CriteriaThe criteria prescribed by the Secretary

				under this paragraph shall include criteria relating to revolving loan funds

				and revolving loan fund operators under paragraph (4), including—

											(i)the qualifications of principal

				officers;

											(ii)non-Federal cost matching requirements;

				and

											(iii)conditions for the termination of loan

				funds.

											(3)Limitation on

				loan amountThe amount of any

				loan for the development of existing science park infrastructure that is funded

				under this subsection may not exceed $3,000,000.

									(4)Revolving loan

				funds

										(A)In

				generalA regional center

				receiving a grant under this subsection shall fund the development of existing

				science park infrastructure through the utilization of a revolving loan

				fund.

										(B)Operation and

				integrityThe Secretary shall

				prescribe regulations to maintain the proper operation and financial integrity

				of revolving loan funds under this paragraph.

										(C)Efficient

				AdministrationThe Secretary

				may—

											(i)at the request of a grantee, amend and

				consolidate grant agreements governing revolving loan funds to provide

				flexibility with respect to lending areas and borrower criteria;

											(ii)assign or transfer assets of a revolving

				loan fund to a third party for the purpose of liquidation, and a third party

				may retain assets of the fund to defray costs related to liquidation;

				and

											(iii)take such actions as are appropriate to

				enable revolving loan fund operators to sell or securitize loans (except that

				the actions may not include issuance of a Federal guaranty by the

				Secretary).

											(D)Treatment of

				actionsAn action taken by

				the Secretary under this paragraph with respect to a revolving loan fund shall

				not constitute a new obligation if all grant funds associated with the original

				grant award have been disbursed to the recipient.

										(E)Preservation of

				securities laws

											(i)Not treated as

				exempted securitiesNo

				securities issued pursuant to subparagraph (C)(iii) shall be treated as

				exempted securities for purposes of the Securities Act of 1933 or the

				Securities Exchange Act of 1934,

				unless exempted by rule or regulation of the Securities and Exchange

				Commission.

											(ii)PreservationExcept as provided in clause (i), no

				provision of this paragraph or any regulation issued by the Secretary under

				this paragraph shall supersede or otherwise affect the application of the

				securities laws (as such term is defined in section 2(a)(47) of the

				Securities Exchange Act of 1934) or

				the rules, regulations, or orders of the Securities and Exchange Commission or

				a self-regulatory organization thereunder.

											(5)Authorization

				of appropriationsThere is

				authorized to be appropriated for each of fiscal years 2007 through 2012,

				$60,000,000 to carry out this subsection.

									(c)Loan guarantees

				for science park infrastructure

									(1)In

				generalThe Secretary shall

				guarantee up to 80 percent of the loan amount for loans exceeding $10,000,000

				for projects for the construction of science park infrastructure.

									(2)Limitations on

				guarantee amountsThe maximum

				amount of loan principal guaranteed under this subsection may not

				exceed—

										(A)$50,000,000 with respect to any single

				project; and

										(B)$500,000,000 with respect to all

				projects.

										(3)Selection of

				guarantee recipientsThe

				Secretary shall select recipients of loan guarantees under this subsection

				based upon the ability of the recipient to collateralize the loan amount

				through bonds, equity, property, and other such criteria as the Secretary shall

				prescribe.

									(4)Terms and

				conditions for loan guaranteesFor purposes of this section, the loans

				guaranteed shall be subject to such terms and conditions as the Secretary may

				prescribe, except that—

										(A)the final maturity of such loans made or

				guaranteed shall not exceed (as determined by the Secretary) the lesser

				of—

											(i)30 years and 32 days; or

											(ii)90 percent of the useful life of any

				physical asset to be financed by such loan;

											(B)no loan made or guaranteed may be

				subordinated to another debt contracted by the borrower or to any other claims

				against the borrowers in the case of default;

										(C)no loan may be guaranteed unless the

				Secretary determines that the lender is responsible and that adequate provision

				is made for servicing the loan on reasonable terms and protecting the financial

				interest of the United States;

										(D)no loan may be guaranteed if the income

				from such loan is excluded from gross income for purposes of chapter 1 of the

				Internal Revenue Code of 1986, or if the guarantee provides significant

				collateral or security, as determined by the Secretary, for other obligations

				the income from which is so excluded;

										(E)any guarantee shall be conclusive evidence

				that said guarantee has been properly obtained, that the underlying loan

				qualified for such guarantee, and that, but for fraud or material

				misrepresentation by the holder, such guarantee shall be presumed to be valid,

				legal, and enforceable;

										(F)the Secretary shall prescribe explicit

				standards for use in periodically assessing the credit risk of new and existing

				direct loans or guaranteed loans;

										(G)the Secretary must find that there is a

				reasonable assurance of repayment before extending credit assistance;

				and

										(H)new loan guarantees may not be committed

				except to the extent that appropriations of budget authority to cover their

				costs are made in advance, as required in section 504 of the Federal Credit

				Reform Act of 1990.

										(5)Payment of

				lossesFor purposes of this

				section—

										(A)In

				generalIf, as a result of a

				default by a borrower under a guaranteed loan, after the holder thereof has

				made such further collection efforts and instituted such enforcement

				proceedings as the Secretary may require, the Secretary determines that the

				holder has suffered a loss, the Secretary shall pay to such holder the

				percentage of such loss (not more than 80 percent) specified in the guarantee

				contract. Upon making any such payment, the Secretary shall be subrogated to

				all the rights of the recipient of the payment. The Secretary shall be entitled

				to recover from the borrower the amount of any payments made pursuant to any

				guarantee entered into under this section.

										(B)Enforcement of

				rightsThe Attorney General

				shall take such action as may be appropriate to enforce any right accruing to

				the United States as a result of the issuance of any guarantee under this

				section.

										(C)ForbearanceNothing in this section may be construed to

				preclude any forbearance for the benefit of the borrower which may be agreed

				upon by the parties to the guaranteed loan and approved by the Secretary, if

				budget authority for any resulting subsidy costs (as defined under the Federal

				Credit Reform Act of 1990) is available.

										(D)Management of

				propertyNotwithstanding any

				other provision of law relating to the acquisition, handling, or disposal of

				property by the United States, the Secretary shall have the right in the

				Secretary's discretion to complete, recondition, reconstruct, renovate, repair,

				maintain, operate, or sell any property acquired by the Secretary pursuant to

				the provisions of this section.

										(6)ReviewThe Comptroller General of the United

				States shall, within 2 years of the date of enactment of this section, conduct

				a review of the subsidy estimates for the loan guarantees under this

				subsection, and shall submit to Congress a report on the review conducted under

				this paragraph.

									(7)TerminationNo loan may be guaranteed under this

				subsection after September 30, 2012.

									(8)Authorization

				of appropriationsThere is

				authorized to be appropriated—

										(A)$35,000,000 for the cost, as defined in

				section 502(5) of the Federal Credit Reform

				Act of 1990, of guaranteeing $500,000,000 of loans under this

				subsection; and

										(B)$6,000,000 for administrative expenses for

				fiscal year 2007 and such sums as necessary thereafter for administrative

				expenses in subsequent years.

										(d)National

				Academy of Sciences evaluation

									(1)In

				generalThe Secretary shall

				enter into an agreement with the National Academy of Sciences under which the

				Academy shall evaluate, on a tri-annual basis, the activities under this

				section.

									(2)Tri-annual

				reportUnder the agreement

				under paragraph (1), the Academy shall submit to the Secretary a report on its

				evaluation of science park development under that paragraph. Each report may

				include such recommendations as the Academy considers appropriate for

				additional activities to promote and facilitate the development of science

				parks in the United States.

									(e)Tri-Annual

				reportNot later than March

				31 of every third year, the Secretary shall submit to Congress a report on the

				activities under this section during the preceding 3 years, including any

				recommendations made by the National Academy of Sciences under subsection

				(d)(2) during such period. Each report may include such recommendations for

				legislative or administrative action as the Secretary considers appropriate to

				further promote and facilitate the development of science parks in the United

				States.

								(f)Regulations

									(1)RegulationsConsistent with Office of Management and

				Budget Circular A–129, Policies for Federal Credit Programs and Non-Tax

				Receivables, the Secretary shall prescribe regulations to carry out

				this section.

									(2)DeadlineThe Secretary shall prescribe such

				regulations not later than one year after the date of enactment of this

				section.

									.

					EAuthorization of

			 appropriations for the National science foundation for research and related

			 activities

				251.Authorization

			 of appropriations for the National Science Foundation for research and related

			 activities

					(a)In

			 generalThere is hereby authorized to be appropriated for the

			 National Science Foundation for Research and Related Activities, amounts as

			 follows:

						(1)$4,195,000,000

			 for fiscal year 2007.

						(2)$4,614,000,000

			 for fiscal year 2008.

						(3)$5,076,000,000

			 for fiscal year 2009

						(4)$5,584,000,000

			 for fiscal year 2010.

						(5)$6,143,000,000

			 for fiscal year 2011.

						(6)$6,757,000,000

			 for fiscal year 2012.

						(7)$7,432,000,000

			 for fiscal year 2013.

						(b)Limitation on

			 availabilityAmounts authorized to be appropriated for the

			 National Science Foundation by subsection (a) shall not be available for the

			 United States Solar Program and Integrative Activities of the

			 Foundation.

					IIIEnsuring the

			 best and brightest remain in the United States

			AVisas for

			 doctorate students in mathematics, engineering, technology, or the physical

			 sciences

				311.FindingsCongress finds the following:

					(1)The National

			 Academies, in their congressionally requested report entitled Rising

			 Above the Gathering Storm: Energizing and Employing America for a Brighter

			 Economic Future, recommended that Congress—

						(A)continue to

			 improve visa processing for international students and scholars by providing

			 less complex procedures and continuing to make improvements on issues such as

			 visa categories and duration, travel for scientific meetings, the

			 technology-alert list, reciprocity agreements, and changes in status;

						(B)provide a 1-year

			 automatic visa extension to international students who receive doctorates or

			 the equivalent in science, technology, engineering, mathematics, or other

			 fields of national need at qualified United States institutions to remain in

			 the United States to seek employment;

						(C)provide such

			 students with automatic work permits and expedited residence status if they are

			 offered jobs by employers based in the United States and pass a security

			 screening test;

						(D)institute a new

			 skills-based, preferential immigration option that gives applicants with

			 doctorate-level education and science and engineering skills priority in

			 obtaining United States citizenship; and

						(E)increase the

			 number of H–1B visas by 10,000, which should be allocated for applicants with

			 doctorate degrees in science, or engineering from a United States university;

			 and

						(2)Since the

			 publication of the report by the National Academies, the Senate has passed the

			 Deficit Reduction Act of 2005, which authorizes an additional 30,000 H–1B visas

			 per year.

					312.Sense of the

			 SenateIt is the sense of the

			 Senate that—

					(1)the Department of State and the Department

			 of Homeland Security have made significant improvements since 2002 in the

			 efficiency with which visas are processed for—

						(A)students at colleges and universities in

			 the United States; and

						(B)foreign

			 researchers to engage in appropriate scientific research in the United

			 States;

						(2)particular

			 improvements have been made to the MANTIS clearance process, which—

						(A)reduce wait times

			 from more than 70 days to less than 15 days; and

						(B)extend the

			 duration of the MANTIS clearance process up to 4 years, as appropriate, to

			 cover the duration of study for foreign students in the United States;

						(3)both departments

			 and related supporting agencies should further improve efficiency and

			 convenience in the granting of visas to foreign students and researchers while

			 protecting national security;

					(4)the departments

			 should extend MANTIS clearance for foreign researchers for the duration of a

			 specified scientific research program while balancing security concerns;

			 and

					(5)other such

			 improvements should include—

						(A)review of the

			 technology-alert list; and

						(B)efforts to better

			 facilitate travel for scientific conferences.

						313.Visas for

			 doctorate students in mathematics, engineering, technology, or the physical

			 sciences

					(a)Creation of new

			 visa categorySection 101(a)(15)(F) of the Immigration and

			 Nationality Act (8 U.S.C. 1101(a)(15)(F)) is amended—

						(1)in clause

			 (i)—

							(A)by inserting

			 (except for a graduate program described in clause (iv)) after

			 full course of study;

							(B)by striking

			 214(l) and inserting 214(m);

			 and

							(C)by striking the

			 comma at the end and inserting a semicolon;

							(2)in clause

			 (ii)—

							(A)by inserting

			 or clause (iv) after clause (i); and

							(B)by striking

			 , and and inserting a semicolon;

							(3)in clause (iii),

			 by inserting and at the end; and

						(4)by adding at the

			 end the following:

							

								(iv)an alien described in clause (i)

				who has been accepted and plans to attend an accredited graduate program in

				mathematics, engineering, technology, or the physical sciences in the United

				States for the purpose of obtaining a doctorate

				degree;

								.

						(b)Requirements

			 for obtaining an F–4 visaSection 214(m) of the Immigration and

			 Nationality Act (8 U.S.C. 1184(m)) is amended—

						(1)by striking the

			 matter preceding paragraph (1) and inserting the following:

							

								(m)Nonimmigrant

				elementary, secondary, and post-secondary school

				students

								;

				and

						(2)by adding at the

			 end the following:

							

								(3)(A)An alien who obtains

				the status of a nonimmigrant under section 101(a)(15)(F)(iv) shall demonstrate

				an intent to—

										(i)return to the country of residence of

				such alien immediately after the completion or termination of the graduate

				program qualifying such alien for such status; or

										(ii)find employment in the United States

				related to the field of study of such alien and become a permanent resident of

				the United States upon the completion of the graduate program, which was the

				basis for such nonimmigrant status.

										(B)A visa issued to an alien under

				section 101(a)(15)(F)(iv) shall be valid—

										(i)during the intended period of study in

				a graduate program described in such section;

										(ii)for an additional period, not to

				exceed 1 year beyond the completion of the graduate program, if the alien is

				actively pursuing an offer of employment related to the knowledge and skills

				obtained through the graduate program; and

										(iii)for an additional period, not to

				exceed 6 months, while the alien’s application for adjustment of status under

				section 245(i)(4) is pending.

										(C)An alien shall qualify for adjustment

				of status to that of a person admitted for permanent residence if the

				alien—

										(i)has the status of a nonimmigrant under

				section 101(a)(15)(F)(iv);

										(ii)has successfully earned a doctorate

				degree in mathematics, engineering, technology or the physical sciences at an

				accredited college or university in the United States; and

										(iii)is employed full-time in the United

				States in a position related to the knowledge and skills gained while pursuing

				such

				degree.

										.

						(c)Adjustment of

			 statusSection 245(i) of the Immigration and Nationality Act (8

			 U.S.C. 1255(i)) is amended by adding at the end the following:

						

							(4)The Secretary of Homeland Security

				may adjust the status of an alien who meets the requirements under section

				214(m)(3) to that of an alien lawfully admitted for permanent residence if the

				alien—

								(A)makes an application for such

				adjustment;

								(B)is eligible to receive an immigrant

				visa;

								(C)is admissible to the United States for

				permanent residence; and

								(D)remits a fee of $1,000 to the

				Secretary.

								.

					(d)Use of

			 fees

						(1)Job training;

			 scholarshipsSection 286(s)(1) of the Immigration and Nationality

			 Act (8 U.S.C. 1356(s)(1)) is amended by inserting and 80 percent of the

			 fees collected under section 245(i)(4) before the period at the

			 end.

						(2)Fraud

			 prevention and detectionSection 286(v)(1) of the Immigration and

			 Nationality Act (8 U.S.C. 1356(v)(1)) is amended by inserting and 20

			 percent of the fees collected under section 245(i)(4) before the period

			 at the end.

						314.Aliens not

			 subject to numerical limitations on employment-based immigrants

					(a)In

			 generalSection 201(b)(1) of the Immigration and Nationality Act

			 (8 U.S.C. 1151(b)(1)) is amended by adding at the end the following:

						

							(F)Aliens who have

				earned an advanced degree in science, technology, engineering, or math and have

				been working in a related field in the United States under a nonimmigrant visa

				during the 3-year period preceding their application for an immigrant visa

				under section 203(b).

							(G)Aliens described

				in subparagraph (A) or (B) of section 203(b)(1)(A) or who have received a

				national interest waiver under section 203(b)(2)(B).

							(H)The immediate

				relatives of an alien who is admitted as an employment-based immigrant under

				section

				203(b).

							.

					(b)ApplicabilityThe

			 amendments made by subsection (a) shall apply to any visa application pending

			 on the date of enactment of this Act and any visa application filed on or after

			 such date of enactment.

					BPatent

			 Reform

				321.Patent

			 reformIt is the sense of the

			 Senate that—

					(1)the United States

			 Patent and Trademark Office should be provided with sufficient resources to

			 make intellectual property protection more timely, predictable, and

			 effective;

					(2)the resources

			 described under paragraph (1) should include a 20 percent increase in overall

			 funding to hire and train additional examiners and implement more capable

			 electronic processing; and

					(3)Congress should

			 implement comprehensive patent reform that—

						(A)establishes a

			 first-inventor-to-file system;

						(B)institutes an

			 open review process following the grant of a patent;

						(C)encourages

			 research uses of patented inventions by shielding researchers from infringement

			 liability; and

						(D)reduces barriers

			 to innovation in specific industries with specialized patent needs.

			 

						IVReforming deemed

			 exports

			401.Sense of

			 Senate on exemption of certain uses of technology from treatment as

			 exports

				(a)Sense of

			 senateIt is the sense of the

			 Senate that the use of technology by an institution of higher education in the

			 United States should not be treated as an export of such technology for

			 purposes of section 5 of the Export Administration Act of 1979 (50 U.S.C. App.

			 2404) and any regulations prescribed thereunder, as currently in effect

			 pursuant to the provisions of the International Emergency Economic Powers Act

			 (50 U.S.C. 1701 et seq.), or any other provision of law, if such technology is

			 so used by such institution for fundamental research.

				(b)DefinitionsIn

			 this section:

					(1)Fundamental

			 researchThe term fundamental research has the

			 meaning given that term in National Security Decision Directive 189, entitled

			 National Policy on Transfer of Scientific, Technical, and Engineering

			 Information and dated September 21, 1985.

					(2)Institution of

			 higher educationThe term institution of higher

			 education has the meaning given that term in section 101(a) of the

			 Higher Education Act of 1965 (20 U.S.C. 1001(a).

					VStrengthening

			 basic research at the Department of Defense

			501.Department of

			 Defense early-career research grants

				(a)PurposeIt

			 is the purpose of this section to authorize research grants in the Department

			 of Defense for early-career scientists and engineers for purposes of pursuing

			 independent research.

				(b)Definition of

			 eligible early-career researcherIn this section, the term

			 eligible early-career researcher means an individual who—

					(1)completed a

			 doctorate or other terminal degree not more than 10 years before the date of

			 enactment of this Act and has demonstrated promise in the field of science,

			 technology, engineering, or mathematics; or

					(2)has an equivalent

			 professional qualification in the field of science, technology, engineering, or

			 mathematics.

					(c)Grant program

			 authorized

					(1)In

			 generalThe Secretary of Defense shall award not less than 25

			 grants per year to outstanding eligible early-career researchers to support the

			 work of such researchers in universities, private industry, or federally-funded

			 research and development centers.

					(2)ApplicationAn

			 eligible early-career researcher who desires to receive a grant under this

			 section shall submit to the Secretary of Defense an application at such time,

			 in such manner, and accompanied by such information as the Secretary may

			 require.

					(3)Special

			 considerationIn awarding grants under this section, the

			 Secretary of Defense shall give special consideration to eligible early-career

			 researchers who have followed alternative career paths such as working

			 part-time or in non-academic settings, or who have taken a significant career

			 break or other leave of absence.

					(4)Duration and

			 amountA grant under this section shall be 5 years in duration.

			 An eligible early career-researcher who receives a grant under this section

			 shall receive $100,000 for each year of the grant period.

					(5)Use of

			 fundsAn eligible early career-researcher who receives a grant

			 under this section shall use the grant funds for basic research in natural

			 sciences, engineering, mathematics, or computer sciences at a university,

			 private industry, or federally-funded research and development center.

					(6)Authorization

			 of appropriationsThere are authorized to be appropriated to

			 carry out this section—

						(A)$2,500,000 for

			 fiscal year 2007;

						(B)$5,000,000 for

			 fiscal year 2008;

						(C)$7,500,000 for

			 fiscal year 2009;

						(D)$10,000,000 for

			 fiscal year 2010; and

						(E)$12,500,000 for

			 fiscal year 2011.

						502.Authorization

			 of appropriations for the Department of Defense for basic

			 researchThere is hereby

			 authorized to be appropriated for the Department of Defense for basic (6.1)

			 research, amounts for the research, development, test, and evaluation accounts

			 of the Department, and for other accounts of the Department providing funding

			 for such research, in the aggregate as follows:

				(1)$1,616,000,000

			 for fiscal year 2007.

				(2)$1,778,000,000

			 for fiscal year 2008.

				(3)$1,995,000,000

			 for fiscal year 2009.

				(4)$2,151,000,000

			 for fiscal year 2010.

				(5)$2,364,000,000

			 for fiscal year 2011.

				(6)$2,602,000,000

			 for fiscal year 2012.

				(7)$2,862,000,000

			 for fiscal year 2013.

				

